DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 9, 10 and 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9 of prior U.S. Patent No. 10,709,867. This is a statutory double patenting rejection.
Claims 1 and 9 of the present application claim the same invention as claim 1 of U.S. Patent No. 10,709,867.
Claims 10 and 18 of the present application claim the same invention as claim 9 of U.S. Patent No. 10,709,867.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,709,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,709,867 disclose species that anticipates the current genus claims.
Claims 1-8 are disclosed by claims 1-8 of U.S. Patent No. 10,709,867.
Claims 10-17 are disclosed by claims 9-16 of U.S. Patent No. 10,709,867.
Claims 19-20 are disclosed by claims 17-18 of U.S. Patent No. 10,709,867.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a patient” in line 2. It is not clear if this is a new instance or the same patient mentioned in line 3 of claim 1.
Claims 3-5 inherit the deficiencies of claim 2 and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-13, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,092,051 (Park et al., hereinafter Park).
In regards to claim 1, 10, and 19, Park discloses a method of operating user functions based on eye tracking on an adapted mobile device (full document). Of note are column 3, line 1-column 4, line 57 which shows a mobile device with a camera (figures 1 and 3). The camera functions as the eye tracker for the eye tracking system and the mobile device has a controller that implements a hardware processor (column 13, lines 3-25). The processor then implements software stored in hardware (column 13, lines 3-25) that performs the following steps:
presenting, using an audio playback device, at least audio media to a patient (column 4, lines 25-57; outputs audio signal while eye tracking function is executed);
receiving, from an eye tracker, a gaze direction of at least one eye of the patient (column 3, lines 16-29; column 3, line 42-column 4, line 7; and column 4, lines 25-57); 
computing a difference angle between a target direction and the gaze direction (audio stops playing if user gazes at the mobile device at an angle other than the preset gaze angle which requires computing a difference between preset angle (target angle) and user’s gaze angle which requires information about the target direction and the gaze direction); and
pausing the audio media for a period of time, based, at least in part, on said computing (column 4, lines 25-57; audio stops playing if user gazes at the mobile device at an angle other than the preset gaze angle).
In regards to claims 2-4, 11-13, and 20, Park disclose the limitations of claim 1. In addition, figure 4 shows a playback function that plays a video (visual media) on a display to the user/patient (column 9, lines 10 – 67).  As shown in figure 4, the video has images of faces.
In regards to claims 6 and 15, Park discloses the limitations of claims 1 and 10. In addition, the limitations of claim 6 and 15 appear to further limit an intended use recited in the preamble. This recitation does not result in a structural or manipulative difference than the prior art and is not given patentable weight (MPEP 2111.02).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,092,051 (Park et al.).
In regards to claims 8 and 17, Park discloses the limitations of claims 1 and 10. While Park does not explicitly state the claimed range Park does state stopping the playback and resuming once the user restores their gaze to the device (column 9, lines 10-67). Note that that Applicant has not specified the criticality of the pause being between 0.1 second and 10 seconds. However, the pause time can be considered as an optimization of ranges by one of ordinary skill in the art to find an optimal treatment times for a patient. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device and method of Park to arrive at the time claimed range because it would be part of routine to optimize treatment times for a patient by a physician. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,092,051 (Park et al.) as applied to claims 1 and 10 above, and further in view of US 2014/0206929 (Anderson et al., hereinafter Anderson).
In regards to claims 7 and 16, Park discloses the limitations of claims 1 and 10. However, Park does not state specifics about the audio media. In a related area, Anderson teaches a multi-sensory therapeutic system (full document). Paragraph 22 in particular states that the use of music to assist in an attention task. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device and method of Park to use music as the audio media as taught by Anderson in order aid attention related tasks.  

Allowable Subject Matter
Claims 5, 9, 14, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claims 5 and 14, the prior art of record does not teach or suggest a device and method, as claimed by Applicant, where some of the images of faces depict neutral expressions and some of the images of faces are threatening expressions and the psychopathological condition is a social anxiety disorder. 

In regards to claims 9 and 18, the prior art of record does not teach or suggest a device and method, wherein subsequent to the pausing, rewinding part of the audio media. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791  

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791